Exhibit 10.3

 

EXECUTION COPY

 

MANAGEMENT CONSULTANCY SERVICES AGREEMENT

 

This MANAGEMENT CONSULTANCY SERVICES AGREEMENT (“Agreement”), dated August 26,
2005 (the “Effective Date”), is made by and between Mawlaw 653 Limited, a
company organised under the laws of England & Wales (registered number 05391411)
whose registered office is at Walbrook Building, 195 Marsh Wall, London E14 9SG,
United Kingdom (“Provider”), and VIA NET.WORKS, Inc., a company incorporated in
Delaware, the United States whose registered office is at 1013 Centre Road,
Wilmington, Delaware 19805, United States (“Recipient”).

 

W I T N E S S E T H

 

WHEREAS, Provider and Recipient, along with certain subsidiaries of Recipient,
have entered into an Sale and Purchase Agreement, dated as of the date hereof
(the “Purchase Agreement”), pursuant to which Provider will purchase
substantially all the assets of Recipient on the terms and subject to the
conditions set forth in the Purchase Agreement.  Capitalized terms and
expression used in this Agreement shall, unless expressly stated otherwise, have
the meanings set out in the Purchase Agreement.

 

WHEREAS, Provider and Recipient, along with certain subsidiaries of Recipient
have entered into a Facility Agreement, dated as of the date hereof (the
“Facility Agreement”), pursuant to which Provider has agreed to provide two
facilities, Facility A and Facility B (as defined in the Facility Agreement), on
the terms and subject to the conditions set forth in the Facility Agreement.

 

WHEREAS, Provider desires to begin integration of Recipient’s business into
Provider’s business and to provide advice and assistance in relation to the day
to day operational activities of Recipient’s operating subsidiaries (the “Subs”
and, individually, each a “Sub”) on the terms and conditions contained herein;

 

WHEREAS, in connection therewith, Recipient desires that Provider provide, and
Provider is willing to provide to Recipient, certain services during the term of
this Agreement as provided herein; and

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants of the parties hereinafter set forth, Recipient and Provider hereby
agree as follows:

 

1.                                       Services to be Rendered.  From and
after the date hereof until this Agreement expires or terminates in accordance
with Section 8 hereof, Provider shall provide management consultancy services to
Recipient and the Subs. Such management consultancy services, including the
integration activities described in Section 1(b) below (the “Integration
Services”), are referred to herein as the “Management Consultancy Services” and
shall be as more fully set out in Sections 1(a) and 1(b).

 


(A)                                  PROVIDER SHALL PROVIDE THE SERVICES SET OUT
IN SCHEDULE 1 HERETO TO RECIPIENT AND SUBS.  IT SHALL ALSO PROVIDE ADVICE,
SUPPORT AND ASSISTANCE TO THE BOARDS OF DIRECTORS (WHICH TERM, FOR THE PURPOSES
OF THIS AGREEMENT, IN RELATION TO ENTITIES WHICH ARE NOT ENGLISH COMPANIES,
SHALL BE DEEMED TO INCLUDE ALL BODIES AND BOARDS CONSTITUTED IN RELATION TO
THOSE ENTITIES WITH


 

--------------------------------------------------------------------------------


 


ANALOGOUS OR SIMILAR RIGHTS AND DUTIES) OF RECIPIENT AND THE SUBS IN RELATION TO
(I) THE MANAGEMENT OF THE BUSINESS AND BUSINESS RELATIONSHIPS OF THE SUBS,
INCLUDING MAINTAINING RELATIONSHIPS WITH, PROVIDING SERVICES TO OR RECEIVING
SERVICES FROM AND MAKING PAYMENTS TO AND RECEIVING PAYMENTS FROM CUSTOMERS,
VENDORS, SUPPLIERS AND OTHER PERSONS WITH WHOM THE SUBS DO BUSINESS,
(II) CONTINUING THE OPERATIONS OF RECIPIENT’S AND THE SUBS’ NETWORK, FACILITIES,
“BACK OFFICE” OPERATIONS AND TECHNICAL PERSONNEL, (III) OVERSEEING THE SUBS’
SALES FORCE, DISTRIBUTORS, MARKETING AND SIMILAR MATTERS, AND (IV) CONTINUING
THE OTHER ASPECTS OF THE SUBS’ BUSINESS AND OPERATIONS.  PROVIDER SHALL PROVIDE
SUCH PERSONNEL AS ARE NECESSARY IN ORDER TO PROPERLY CONDUCT AND PROVIDE THE
MANAGEMENT CONSULTANCY SERVICES.  IN PERFORMING THE MANAGEMENT CONSULTANCY
SERVICES, PROVIDER SHALL GIVE CONSIDERATION AS TO WHETHER IT WOULD BE
APPROPRIATE FOR THE SUBS OR ANY OF THEM TO ENTER INTO NEW OR AMENDED BUSINESS
ARRANGEMENTS WITH CUSTOMERS, VENDORS, SUPPLIERS AND OTHER PERSONS WITH WHOM SUCH
ENTITY DOES BUSINESS (ALWAYS HAVING REGARD TO THE IMPORTANCE OF MAINTAINING THE
SUBS’ BUSINESS AND RELATIONSHIPS IN GOOD AND PROPER STANDING IN THE ORDINARY
COURSE).  PROVIDER SHALL ALSO GIVE CONSIDERATION AS TO WHETHER IT WOULD BE
APPROPRIATE FOR THE SUBS OR ANY OF THEM TO OUTSOURCE ANY PART OF RECIPIENT’S OR
THE SUBS’ BUSINESS OPERATIONS TO PROVIDER OR ANOTHER THIRD PARTY PROVIDER
PURSUANT TO A WRITTEN CONTRACT ON COMMERCIALLY REASONABLE TERMS AND CONDITIONS.


 


(B)                                 PROVIDER SHALL PROVIDE ADVICE, SUPPORT AND
ASSISTANCE IN RELATION TO THE ACTIONS REQUIRED TO RECONFIGURE CIRCUITS AND OTHER
NETWORK COMPONENTS; RESTRUCTURE “BACK OFFICE” OPERATIONS; HIRE, REASSIGN, OR
TERMINATE EMPLOYEES AND CONTRACTORS; AMEND OR OTHERWISE ALTER CUSTOMER
AGREEMENTS ON BEHALF OF A SUB AS IT CONSIDERS REASONABLY NECESSARY OR DESIRABLE
TO REDUCE OPERATING COSTS OF RECIPIENT OR THE SUBS.  IN ANTICIPATION OF THE
COMPLETION OF THE PURCHASE AGREEMENT, PROVIDER SHALL PROVIDE ADVICE, SUPPORT AND
ASSISTANCE IN RELATION TO THE ACTIONS REQUIRED TO MAKE RECIPIENT’S OPERATIONS
FUNCTION MORE EFFICIENTLY IN CONJUNCTION WITH THOSE OF PROVIDER WHILST
MAINTAINING ALL EXISTING CRITICAL OR SIGNIFICANT FUNCTIONS AND THE LEVEL OF
RECIPIENT’S BUSINESS AND ITS CUSTOMER RELATIONSHIPS IN GOOD AND PROPER STANDING
IN THE ORDINARY COURSE.


 


(C)                                  FOR THE AVOIDANCE OF DOUBT, IN PERFORMING
MANAGEMENT CONSULTANCY SERVICES HEREUNDER, PROVIDER SHALL HAVE NO AUTHORITY TO
MAKE ANY DECISIONS OR TAKE ANY ACTION FOR AND ON BEHALF OF RECIPIENT OR ANY SUB
OR TO OTHERWISE BIND OR COMMIT RECIPIENT OR ANY SUB.


 

2.                                       Standards.  Provider shall provide the
Management Consultancy Services in accordance with standards, practices, methods
and procedures conforming with (a) all applicable laws and regulations, (b) the
degree of care, skill, diligence, prudence and foresight which Provider employs
in managing its own business (which shall not be less than reasonable care).  In
providing the Management Consultancy Services, Provider shall at all times act
in good faith and shall have regard to Recipient’s overriding objectives to
(i) preserve the goodwill, customers and business relationships of the Subs, and
(ii) prevent any creditor of a Sub from filing an involuntary petition in
bankruptcy or a petition seeking reorganization, composition, arrangement with
creditors, liquidation or similar relief under any federal or state law or
regulation with respect to a Sub, or appointing a receiver, trustee or
liquidator for all or a substantial part of the assets of any Sub.

 

3.                                       Payment for Management Consultancy
Services.

 

(a)                                  In consideration for the Management
Consultancy Services to be provided by Provider and for all out of pocket
expenses incurred by Provider in connection with providing such services
Recipient shall pay $400,000, payable by the issue within seven (7) days of the
Effective Date, of 10,810,811 shares of VIA.NETWORKS, Inc. common stock, par
value $0.001 (“Stock”) of

 

2

--------------------------------------------------------------------------------


 

Recipient to Provider (or to Mawlaw 660 Limited (registered number 5396159) at
the discretion of Provider) (the “Management Fee”).

 

4.                                       Management Consultancy Services
Obligations.  Nothing herein shall in any way preclude Provider or its officers,
employees, agents, representatives, members or affiliates from engaging in any
business activities or from performing services for its or their own account or
for the account of others, including for companies that may be in competition
with the business conducted by the Company; provided that the foregoing sentence
shall in no way limit the obligations of Provider hereunder.

 

5.                                       Access.  To the extent reasonably
necessary in order to provide the Management Consultancy Services, Recipient
shall provide Provider and its representatives with reasonable access to
Recipient, its properties and facilities (including, without limitation, access
to the information technology systems and programmes).  Recipient shall also
provide Provider and its representatives with reasonable access to its books,
records, information technology systems and programmes, and shall cooperate with
Provider to provide any and all documents and take such actions reasonably
requested by Provider to enable it to provide the Management Consultancy
Services.  All information of Recipient provided to or obtained by Provider
pursuant to this Section 5 or otherwise in connection with the performance of
the Management Consultancy Services shall be treated in accordance with the
terms of confidentiality set forth in Section 12.

 

6.                                       Representations and Warranties.  Each
party hereto represents and warrants to the other party hereto that:

 


(A)                                  DUE FORMATION.  SUCH PARTY (I) IS A
CORPORATION FORMED, AND VALIDLY EXISTING UNDER THE LAWS OF THE JURISDICTION
NOTED IN THE INTRODUCTORY PARAGRAPH ABOVE, (II) HAS THE REQUISITE CORPORATE
POWER AND CORPORATE AUTHORITY TO OWN ITS PROPERTIES AND CARRY ON ITS BUSINESS AS
NOW BEING CONDUCTED AND CURRENTLY PROPOSED TO BE CONDUCTED AND TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND (III) IS QUALIFIED
TO DO BUSINESS IN EVERY JURISDICTION IN WHICH FAILURE SO TO QUALIFY WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS
OR CONDITIONS (FINANCIAL OR OTHERWISE) OF THE PARTY.


 


(B)                                 AUTHORIZATION; ENFORCEABILITY.  SUCH PARTY
HAS TAKEN ALL ACTION NECESSARY TO AUTHORIZE IT TO EXECUTE, DELIVER AND PERFORM
UNDER THIS AGREEMENT.  THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE PARTY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF THE RIGHTS OF CREDITORS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY.


 


(C)                                  NO CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PARTY OF THIS AGREEMENT DOES NOT AND WILL NOT (I) VIOLATE IN
ANY MATERIAL RESPECT ANY LEGAL REQUIREMENTS APPLICABLE TO THE PARTY, (II) RESULT
IN ANY MATERIAL BREACH OF THE PARTY’S CONSTITUENT DOCUMENTS OR (III) CONFLICT
WITH, VIOLATE OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
AGREEMENT OR INSTRUMENT TO WHICH THE PARTY OR ANY OF ITS PROPERTIES OR ASSETS
ARE BOUND OR RESULT IN THE IMPOSITION OR CREATION OF ANY LIEN OR SECURITY
INTEREST IN OR WITH RESPECT TO ANY OF THE PARTY’S PROPERTY OR ASSETS.


 


(D)                                 NO AUTHORIZATION.  NO AUTHORIZATION OR
APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY (OTHER THAN THOSE WHICH HAVE BEEN OBTAINED) IS
REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PARTY OF THIS
AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(E)                                  LITIGATION.  SUCH PARTY IS NOT A PARTY TO
ANY LEGAL, ADMINISTRATIVE, ARBITRATION, OR OTHER PROCEEDING, OR, TO THE PARTY’S
KNOWLEDGE, IS SUCH A PROCEEDING THREATENED, WHICH, IF DECIDED ADVERSELY TO THE
PARTY, WOULD MATERIALLY AND ADVERSELY AFFECT THE PARTY’S ABILITY TO PERFORM
UNDER THIS AGREEMENT.


 

7.                                       Term and Termination.

 

(a)                                  This Agreement shall commence on the date
hereof and shall continue in full force and effect until the earliest to occur
of any of the following events:

 

(i)                                     the termination of the Purchase
Agreement;

 

(ii)                                  mutual written agreement duly authorized
by the boards of directors of each of Provider and Recipient to terminate this
Agreement; and

 

(iii)                               by Recipient, if Provider has breached any
its covenants or agreements set forth in this Agreement, the Purchase Agreement,
the Facility Agreement or any other related transaction documents, and such
breach is not (where capable of cure) cured within 5 business days after written
notice thereof.

 

(b)                                 If this Agreement is terminated prior to
Closing, then without prejudice to any other rights available to either party,
Recipient shall be entitled to demand (and Provider shall promptly provide (or
procure that Mawlaw 660 Limited shall promptly provide) a return of the portion
of the Management Fee as follows:

 

Percentage of Management Fee (%)

 

Day (all dates inclusive)

 

 

 

 

 

100

 

Day of issue (“n”) to (n+30)

 

 

 

 

 

66.66

 

(n+31) to (n+60)

 

 

 

 

 

33.33

 

(n+61) to (n+90)

 

 

 

 

 

0

 

From (n+91)

 

 

(c)                                  In the case that Provider (or Mawlaw 660
Limited) is obliged to return a portion of the Management Fee, Provider may
fulfil such obligations either by delivering (or procuring that Mawlaw 660
Limited delivers) an equivalent portion of the Stock received or by Provider
paying cash.

 

8.                                       No Third Party Rights.  A person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of, or enjoy any benefit under, this
Agreement.  Mawlaw 660 Limited shall have no rights under this Agreement and in
particular shall not have any rights of consultation or approval if the parties
hereto agree to amend or waive any provision of this Agreement.

 

9.                                       Amendment.  This Agreement may be
amended only by a written instrument signed by each of the parties hereto.

 

10.                                 Assignment.  Neither party may assign this
Agreement without the prior written consent of the other party.  Notwithstanding
the foregoing, Provider may assign this Agreement or

 

4

--------------------------------------------------------------------------------


 

assign or delegate its rights and obligations under this Agreement to (i) a
successor to all or substantially all of its business or assets relating to this
Agreement whether by sale, merger, operation of law or otherwise, or (ii) a
wholly owned subsidiary.

 

11.                                 Independent Contractor.  Nothing contained
herein shall be construed or deemed to create a joint venture, contract of
employment or partnership of any kind between the parties hereto.  All debts and
liabilities to and contracts or agreements incurred or entered into by Provider
on behalf of Recipient consistent with the terms of this Agreement shall be the
sole debt and liability of, and shall be binding upon Recipient.  PROVIDER SHALL
NOT BE LIABLE TO ANY PERSON FOR ANY DEBT, LIABILITY OR OBLIGATION OF RECIPIENT
INCURRED OR CREATED PURSUANT TO AND IN ACCORDANCE WITH THE AUTHORITY GRANTED TO
PROVIDER OR SOLELY BY REASON OF ITS PROVISION OF SERVICES HEREUNDER IN
ACCORDANCE WITH THE TERMS HEREOF UNLESS PROVIDER, BY WRITTEN AGREEMENT,
EXPRESSLY ASSUMES OR GUARANTEES ANY SUCH LIABILITY.  PROVIDER SHALL NOT BE
REQUIRED, UNDER ANY CIRCUMSTANCES, TO GUARANTEE OR ASSUME ANY OBLIGATION OR
LIABILITY OF RECIPIENT.

 

12.                                 Confidentiality.  The terms of the
Confidentiality Agreement shall be deemed, amended as appropriate, to apply to
this Agreement as if set out in full herein.

 

13.                                 Whole Agreement.  This Agreement contains
the whole agreement between the parties relating to the subject matter of this
Agreement at the date hereof to the exclusion of any terms implied by law which
may be excluded by contract and supersedes any previous written or oral
agreement between the parties in relation to the matters dealt with in this
Agreement.  For the purposes of this Section 14, “this Agreement” shall be
deemed to include the Purchase Agreement, the Facility Agreement and any
agreements entered into pursuant to this Agreement.

 

14.                                 Limitation of Liability.  The maximum
aggregate liability of Recipient for any breach of this Agreement and all or any
of the Transaction Documents shall be the Aggregate Purchaser Liability.

 

15.                                 Notices. 

 

(a)                                  Any notice or other communication in
connection with this Agreement (each, a “Notice”) shall be:

 

(i)                   in writing in English;

 

(ii)                delivered by hand, fax, registered post or by courier using
an internationally recognised courier company.

 

(b)                                 A Notice to the Sellers or to either of them
shall be sent to the following address, or such other person or address as the
Sellers or VIA Inc. may notify to the Relevant Purchasers from time to time:

 

VIA NET.WORKS Inc

H. Walaardt Sacrestraat 401-403

1117 BM Schiphol

The Netherlands

Fax:                                                  +31 205 020 0001

 

5

--------------------------------------------------------------------------------


 

Attention:                                         Matt Stuart Nydell (Senior
Vice President and General Counsel and Secretary)

 

with a copy to:

 

Hogan & Hartson

One Angel Court

London EC2R 7HJ

United Kingdom

Fax:                                                                          
+44 20 7367 0220

Attention:              John M. Basnage

 

(c)                                  A Notice to the Relevant Purchasers shall
be sent to the following address, or such other person or address as the
Relevant Purchasers may notify to the Sellers from time to time:

 

Interoute Communications Holdings S.A.

Walbrook Building,

195 Marsh Wall,

London E14 9SG

United Kingdom

Fax:                                                                          
+44 20 7025 9855

Attention:                                         General Counsel

 

(d)                                 A Notice shall be effective upon receipt and
shall be deemed to have been received:

 

(i)                                     at the time of delivery, if delivered by
hand, registered post or courier;

 

(ii)                                  at the time of transmission in legible
form, if delivered by fax.

 

16.                                 Invalidity.  If any provision in this
Agreement shall be held to be illegal, invalid or unenforceable, in whole or in
part, the provision shall apply with whatever deletion or modification is
necessary so that the provision is legal, valid and enforceable and gives effect
to the commercial intention of the parties.  To the extent it is not possible to
delete or modify the provision, in whole or in part, under the first part of
this Section 16, then such provision or part of it shall, to the extent that it
is illegal, invalid or unenforceable, be deemed not to form part of this
Agreement and the legality, validity and enforceability of the remainder of this
Agreement shall, subject to any deletion or modification made under this
Section 16, not be affected.

 

17.                                 Counterparts.  This Agreement may be entered
into in any number of counterparts, all of which taken together shall constitute
one and the same instrument. Any party may enter into this Agreement by signing
any such counterpart.

 

18.                                 Governing Law and Submission to
Jurisdiction.  This Agreement shall be governed by the laws of England and
Wales.

 

Each of the parties irrevocably agrees that the courts of England are to have
exclusive jurisdiction to settle any dispute which may arise out of or in
connection with this

 

6

--------------------------------------------------------------------------------


 

Agreement and the documents to be entered into pursuant to it and that
accordingly any proceedings arising out of or in connection with this Agreement
and the documents to be entered into pursuant to it shall be brought in such
courts. Each of the parties irrevocably submits to the jurisdiction of such
courts and waives any objection to proceedings in any such court on the ground
of venue or on the ground that proceedings have been brought in an inconvenient
forum.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERVICES

 

 

Service Title

 

Service Description

 

 

 

1. Resource Optimisation

 

Review Recipient’s business operational model, high level processes, day to day
operations and associated organisational structure, headcount and resource
skills. Provide Recipient with recommendations for operational and management
structure restructuring, organisational restructuring and staff reallocation and
termination to reduce operating cost while maintaining service quality. Provide
advice on technical operational issues. 

 

 

 

2. Services Optimisation

 

Review all major external service contracts including those for the provision of
bandwidth services, IP transit, technical and office space lease and equipment
maintenance. Utilise sector and industry knowledge and seek to leverage
Interoute supplier relations in order to recommend changes to service providers
and/or contract terms to minimise network and operating expenditure and provide
advice in relation to service stabilisation with existing customers and
suppliers. Provide Interoute upstream or other connectivity for no charge during
the term of the Agreement where VIA or PSINet Europe can terminate existing
relationships for no charge or penalty. 

 

 

 

3. Market Expansion

 

Utilise Interoute customer relations and market knowledge to provide contact
lists for Recipient’s sales organisation to assist with pipeline and revenue
growth. 

 

 

 

4. Accounts Payable Outsource

 

In light of Recipient’s plan to terminate its outsource contract for transaction
processing of its Accounts Payable function and other basic General Ledger
accounting for VIA Spain, VIA Germany, VIA France and VIA Inc. Advise Recipient
concerning an alternative outsource service to manage such functions. Where
available and as needed, support Recipient and the VIA companies with Provider
personnel for no additional charge during the term of the Agreement. 

 

 

 

5. Consolidated Reporting

 

In light of Recipient’s plan to close down its Netherlands corporate entity and
terminate associated staff responsible for consolidated financial reporting at
the group level, liaise with Recipient concerning capability to consolidate
subsidiary financials necessary for statutory reporting requirements. 

 

 

 

6. Billing Operations Support

 

Given the dependence of Recipient on a small number of staff and contractors in
Warrington, UK (a country where Recipient has no other business) to execute
billing for the group, there is a need to de-risk the billing process. Provider
to review the billing process and systems and provide suggestions to support
billing execution until established in Recipient’s Geneva office. 

 

 

 

7. Business Systems Support

 

In conjunction with 6 above, and Recipient’s short term plan to migrate its
system functions from its Warrington, UK site and its corporate Netherlands
office to Geneva, provide migration advice and support in relation to this
proposal. 

 

8

--------------------------------------------------------------------------------


 

8. Product Standardisation Program

 

In order to minimise operational resource and maximise potential business value
in the international market, Recipient will benefit from an increased level of
standardisation of it products and associated systems across Data Centres (DCs).
Provider to review services being delivered from each of Recipient’s DCs and
recommend a common DC product set and migration path.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

Provider

 

Mawlaw 653 Limited

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Recipient

 

VIA NET.WORKS, Inc.

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------